Case 18-13774-mdc                 Doc 942     Filed 02/27/20 Entered 02/28/20 14:29:11                             Desc Main
                                             Document     Page 1 of 11



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                                    :         Chapter 7
 Worley & Obetz, Inc., et al.,                             :         Bankruptcy No. 18-13774-MDC
                      Debtors.                              :        (Jointly Administered)
 ____________________________________


                                             MEMORANDUM
 BY: MAGDELINE D. COLEMAN, CHIEF U.S. BANKRUPTCY JUDGE

 I.          INTRODUCTION

             Before the Court for disposition are separate objections (together, the “Objections”) 1

 brought by Christine C. Shubert, as Chapter 7 Trustee of the above-captioned bankruptcy estates

 (the “Trustee”), to proofs of claim (together, the “Claims”) 2 filed by Sandra Rapp (“Ms. Rapp”)

 and Sheila Pringle (“Ms. Pringle,” and together with Ms. Rapp, the “Claimants”). The Trustee

 objects to the allowance of the Claims as administrative expenses under §503(b)(1) of the

 Bankruptcy Code, 11 U.S.C. §§101, et seq., or as priority claims under §507(a)(7) of the

 Bankruptcy Code.

             For the reasons set forth below, the Court will sustain the Trustee’s Objections in part and

 overrule them in part. The Court has already ruled that the Claims are not entitled to allowance

 as administrative expenses under §503(b)(1) of the Bankruptcy Code. They are, however,

 entitled to priority status under §507(a)(7) of the Bankruptcy Code because they constitute

 unsecured claims “arising from the deposit, before the commencement of the case, of money in



 1 Bankr. Docket Nos. 787, 789. Because both Objections raise the same issue, the Court will address the Objections in one

 Memorandum decision.
 2   Proofs of Claim Nos. 251, 256.
Case 18-13774-mdc        Doc 942     Filed 02/27/20 Entered 02/28/20 14:29:11              Desc Main
                                    Document     Page 2 of 11



 connection with the purchase, lease, or rental of property, or the purchase of services, for the

 personal, family, or household use of such individuals, that were not delivered or provided.”

 11 U.S.C. §507(a)(7).

 II.    PROCEDURAL AND FACTUAL BACKGROUND

        On June 6, 2018 (the “Petition Date”), Worley & Obetz, Inc. (“Worley & Obetz”) and ten

 related companies (together, the “Debtors”) each filed voluntary chapter 7 bankruptcy petitions.

 On the same day, the Trustee was appointed in each of the Debtors’ bankruptcy cases. On June

 19, 2018, the Court entered an Order directing that the Debtors’ cases be jointly administered for

 procedural purposes only.

        Prior to the Petition Date, Worley & Obetz provided various energy products to

 residential customers, including heating oil and propane. The residential customers had the

 option of paying for the fuel when it was delivered or participating in a budget program. Under

 the budget program, a customer would pay a fixed amount each month during the heating season.

 Once received, the budget payments were credited by Worley & Obetz towards the customer’s

 total fuel balance. Worley & Obetz would deliver fuel to these customers once their fuel

 inventory fell below a certain level, which was tracked using software that estimated the

 customer’s inventory based on weather conditions and usage history. As a result of Worley &

 Obetz’s bankruptcy filing, some of the residential customers participating in the budget program

 did not receive all of their fuel deliveries despite having made the required budget payments.

 These customers had positive balances in their accounts with Worley & Obetz as of the Petition

 Date and were therefore creditors of Worley & Obetz.

        On March 8, 2019, Ms. Rapp, a participant in Worley & Obetz’s budget program, filed a

 pro se proof of claim (the “Rapp Claim”) against Worley & Obetz in the amount of $569.91,



                                                  2
Case 18-13774-mdc                  Doc 942        Filed 02/27/20 Entered 02/28/20 14:29:11                           Desc Main
                                                 Document     Page 3 of 11



 which Ms. Rapp asserted was an administrative expense. 3 The amount of the Rapp Claim

 represents the amount remaining in Ms. Rapp’s budget plan account with Worley & Obetz on the

 Petition Date.

             On March 18, 2019, Ms. Pringle filed a pro se proof of claim (the “Pringle Claim”)

 against Worley & Obetz in the amount of $348.36, which Ms. Pringle asserted was an

 administrative expense. 4 The amount of the Pringle Claim represents the amount remaining in

 Ms. Pringle’s budget plan account with Worley & Obetz on the Petition Date.

             On June 13, 2019, the Trustee filed the Objections to the Claims. The Trustee did not

 object to the amounts the Claimants assert are owed to them. Rather, the Trustee only objected

 to the allowance of the Claims as administrative expenses under §503(b)(1) and requested that

 the Claims be reclassified as general unsecured claims. Neither of the Claimants filed a response

 to the Objections.

             On July 17, 2019, the Court held a hearing on the Objections (the “Hearing”). Neither

 Ms. Rapp nor Ms. Pringle appeared. At the Hearing, the Court found that the Claims do not

 constitute administrative expenses under §503(b)(1) of the Bankruptcy Code. 5 The Court

 questioned, however, whether the claims were “deposits” under §507(a)(7) of the Bankruptcy

 Code entitled to priority status. 6 The Trustee argued that priority status should not be afforded to

 the Claims because they do not constitute “deposits” as contemplated by §507(a)(7) and the




 3 The Rapp Claim does not indicate the basis for Ms. Rapp’s assertion of an administrative expense claim or the sub-section of

 §503(b) under which she sought to have the Rapp Claim treated as an administrative expense.
 4
   Similar to the Rapp Claim, the Pringle Claim does not indicate the basis for Ms. Pringle’s assertion of an administrative expense
 claim or the sub-section of §503(b) under which she sought to have the Pringle Claim treated as an administrative expense.
 5   July 17, 2019 Hearing Recording, at 2:12.
 6   July 17, 2019 Hearing Recording, at 2:09, 2:12 to 2:13.


                                                                 3
Case 18-13774-mdc                  Doc 942       Filed 02/27/20 Entered 02/28/20 14:29:11                            Desc Main
                                                Document     Page 4 of 11



 caselaw interpreting it. 7 The Court directed the Trustee to file a letter brief in support of her

 position, 8 which the Trustee did on July 30, 2019 (the “Letter Brief”). 9

 III.        DISCUSSION

             Having already determined at the Hearing that the Claims do not constitute administrative

 expenses pursuant to §503(b) of the Bankruptcy Code, the Court must determine whether they

 are nonetheless entitled to priority status pursuant to §507(a)(7). That section provides, in

 relevant part, that:

                       (a) The following expenses and claims have priority in the following
                       order: . . . (7) Seventh, allowed unsecured claims of individuals, to the
                       extent of $2,850 for each individual, arising from the deposit, before the
                       commencement of the case, of money in connection with the purchase,
                       lease or rental of property, or the purchase of services, for the personal,
                       family, or household use of such individuals, that were not delivered or
                       provided. 10

 11 U.S.C. §507(a)(7). The crux of the issue here is whether the budget program payments the

 Claimants made constitute “deposits” for purposes of §507(a)(7). The Bankruptcy Code does

 not define the term “deposit,” and bankruptcy courts have looked to various definitions of the

 term to interpret its meaning. See, e.g., In re City Sports, Inc., 554 B.R. 329, 334 (Bankr. D. Del.

 2016) (collecting definitions courts have used).

             The Trustee relies heavily on, and asks this Court to follow, the interpretation the City

 Sports court employed in finding that gift cards the City Sports debtor issued did not qualify as

 deposits entitled to priority status. Letter Brief at pgs. 3-5. The City Sports court looked to the



 7
     July 17, 2019 Hearing Recording, at 2:09 to 2:12.
 8   July 17, 2019 Hearing Recording, at 2:18 to 2:19.
 9   Bankr. Docket No. 877.
 10
   In its present form section 507(a)(7) allows priority claims up to $3,025. That increase, however, took effect on April 1, 2019,
 and pursuant to §104(c) the increase does not apply to cases commenced before that date. As noted above, the Debtors’ cases
 were filed on June 6, 2018.


                                                                 4
Case 18-13774-mdc         Doc 942     Filed 02/27/20 Entered 02/28/20 14:29:11                Desc Main
                                     Document     Page 5 of 11



 various definitions other bankruptcy courts had cited in the context of resolving claims under

 §507(a)(7), and found that all those definitions agreed that “‘the term ‘deposit’ connotes a

 temporal relationship between the time consideration is given and the time the right to use or

 possess is vested in the individual giving the consideration.’” Id. at 334-35 (reviewing various

 definitions and quoting In re Nittany Enterprises, Inc., 502 B.R. 447, 455 (Bankr. W.D. Va.

 2012)). Viewing the gift cards at issue under the lens of this temporal relationship requirement

 the court in City Sports ruled that gift cards with no expiration were not “deposits” under

 §507(a)(7) because “[t]he purchase of a gift card is a short transaction, without a temporal

 relationship: the consumer makes payment and simultaneously receives the gift card. Whether

 the consumer uses the gift card in a future transaction or gives the card to another party and that

 party uses it in a future transaction, is beyond the scope of the inquiry.” Id. at 335-36.

         The Trustee also cites In re Utility Craft, Inc., 2008 WL 5429667 (Bankr. M.D.N.C. Dec.

 29, 2008), in support of her argument that a temporal relationship must exist to satisfy the

 deposit requirement. Letter Brief at pg. 4. There the court found that store credit issued to a

 consumer for a returned defective product does not qualify as a deposit under §507(a)(7), even

 though the consumer initially provided a deposit when purchasing the defective product, because

 “the transaction is complete as it relates to section 507(a)(7) [once the store credit was issued.].”

 Id. at *4.

         The Trustee argues that the analysis employed by the City Sports and Utility Craft courts

 applies to the payments the Claimants made to Worley & Obetz. Analogizing the budget plan

 payments to the gift cards at issue in City Sports and the store credit at issue in Utility Craft, the

 Trustee argues that the payments lack a temporal relationship to the time the Claimants became

 entitled to use the fuel. Letter Brief at pgs. 4-5. According to the Trustee, the transaction was



                                                    5
Case 18-13774-mdc         Doc 942    Filed 02/27/20 Entered 02/28/20 14:29:11              Desc Main
                                    Document     Page 6 of 11



 completed once the Claimants received a credit for fuel deliveries, at which point Worley &

 Obetz simply delayed delivery until the Claimants needed the fuel purchased. Id. at 5. As the

 Trustee views it, “the fact that fuel could ultimately be delivered at some point later in time does

 not change the result because, as articulated in City Sports, such future transactions are not part

 of the inquiry.” Id. In light of what she asserts is a lack of a temporal relationship between the

 budget plan payments and the delivery of fuel to the Claimants, as well as the bankruptcy goal of

 equal distribution of estate assets among creditors and construing the priority statutes narrowly,

 the Trustee argues a finding that the budget plan payments do not constitute “deposits” under

 §507(a)(7) is mandated. Id.

        In contrast to the narrow approach advanced by the Trustee is the broad approach adopted

 by the court in In re WW Warehouse, Inc., 313 B.R. 588 (Bankr. D. Del. 2004), a decision

 acknowledged but ultimately deemed unpersuasive by the City Sports court. The WW

 Warehouse court concluded that gift certificates the debtor issued were “deposits” as

 contemplated by §507(a)(7), rejecting the debtor’s argument that they instead represented paid-

 in-full transactions. Id. at 590-91. The court was persuaded by the legislative history of the

 statute, which “reveals that it was passed to give priority to consumers who found themselves in

 the same straits as gift certificate purchasers.” Id. at 594. The court reasoned that consumers do

 not purchase gift certificates as the ultimate purchase, but rather expect the merchant to apply

 some or all of the face value of the gift certificate toward the ultimate purchase. Id. at 595. The

 court concluded that a gift certificate is merely the document that entitles the holder to receive

 something of value. Id. The court in City Sports disagreed with this analysis, finding that it

 “wrongly focused on ‘the ultimate purchase,’ an amorphous concept with potentially unlimited




                                                   6
Case 18-13774-mdc         Doc 942    Filed 02/27/20 Entered 02/28/20 14:29:11             Desc Main
                                    Document     Page 7 of 11



 temporal extension. The court should have focused on the limits of the transaction.” City Sports,

 554 B.R. at 335.

        Initially this Court observes that the budget plan payments the Claimants made are

 dissimilar to the gift cards in City Sports and the gift certificates in WW Warehouse. Those

 “transactions” involved the payment of consideration by the consumer in exchange for the

 merchant’s promise to provide goods to a person who presented the gift card or gift certificate at

 a later date. The nature of those transactions may or may not qualify as a deposit, but they do not

 resemble the budget plan payments at issue here. The budget plan payments here were made by

 the Claimants and were to be applied against fuel service used only by the Claimants. They were

 personal to the Claimants and were to be credited to the Claimants, and therefore lacked the

 “potentially unlimited” nature of use that gift cards or gift certificates might.

        Putting aside that fundamental difference, the Court concludes that the budget plan

 payments qualify as deposits whether employing the narrow approach of the City Sports and

 Utility Craft courts or the more expansive approach of the WW Warehouse court. First, under the

 narrow approach requiring a “temporal relationship” between the time consideration is given and

 the time the right to use or possess is vested, the budget plan payments satisfy this test. The

 Claimants made the budget plan payments in connection with the delivery of fuel for the

 upcoming heating season. The payments made were consideration from the Claimants in

 exchange for Worley & Obetz’s promise to deliver fuel as the heating season progressed. The

 balance of the payments would be made over time as the heating season continued, and Worley

 & Obetz would continue to deliver fuel to the Claimants and set off the value of the fuel against

 the payments that had been or would be made over the course of the heating season. This is very

 different than the gift card transactions the City Sports court addressed, which the court found to



                                                    7
Case 18-13774-mdc         Doc 942    Filed 02/27/20 Entered 02/28/20 14:29:11            Desc Main
                                    Document     Page 8 of 11



 be “a short transaction without a temporal relationship: the consumer makes payment and

 simultaneously received the gift card.” City Sports, 554 B.R. at 335. The budget plan payments

 entailed no such immediate and contemporaneous “completed” transaction; completion

 depended on Worley & Obetz’s ultimate delivery of the fuel over the course of the heating

 season. The Court therefore disagrees with the Trustee’s argument that “[t]he transaction for the

 purchase of the fuel was complete upon payment, at which point the Debtor, in effect, simply

 delayed delivery until the customer needed the fuel.” Rather, the nature of the budget plan

 payments fall squarely within at least two of the definitions of “deposit” noted by the City Sports

 court. Id. at 334 (citing In re DeAngelis Tangibles, Inc., 238 B.R. 96, 98 (Bankr. M.D. Pa. 1999)

 (“money or other property transferred by an offeror to the account of the offeree in conjunction

 with an offer”) and WW Warehouse, 313 B.R. at 592 (“The act of giving money or other property

 to another who promises to preserve it or to use it and return it in kind.”).

        The Court finds that the budget plan payments satisfy the “temporal relationship” test

 articulated by the City Sports court, but also concludes that the broader approach taken by the

 WW Warehouse court better serves the legislative purpose of §507(a)(7) to protect powerless

 consumers. The Claimants did not make the budget plan payments as “the ultimate purchase,”

 and in fact did not receive goods or services at the time such payments were made. Rather, like

 the gift certificates at issue in WW Warehouse, the Claimants expected Worley & Obetz to apply

 the payments made toward the ultimate purchase, which was the fuel to be delivered to their

 homes. The fuel was never delivered, leaving the Claimants out the money they had paid

 expecting that it would be. This would seem to be akin to the lay-away plan consumers, service

 contract consumers, and gym membership consumers left “holding the bag” with whom

 Congress was concerned when enacting §507(a)(7). The Court therefore rejects the Trustee’s



                                                   8
Case 18-13774-mdc        Doc 942     Filed 02/27/20 Entered 02/28/20 14:29:11             Desc Main
                                    Document     Page 9 of 11



 argument that the transaction was complete when Claimants made the budget payments because

 at that time, Claimants received the right to receive fuel. Neither this argument nor the result

 proffered by the Trustee serve the purpose of §507(a)(7), which is to give priority in the

 distribution of a bankrupt business’s assets to consumers who make an advance payment for

 goods or services from the business but never receive them before the business files for

 bankruptcy.

        For these reasons, the Court finds that the budget plan payments the Claimants made to

 Worley & Obetz constitute “deposits” as required by §507(a)(7). The Court therefore finds and

 concludes that the Claims are entitled to priority status under §507(a)(7).

 IV.    CONCLUSION

        For the reasons discussed above, the Court will sustain in part and overrule in part the

 Trustee’s Objections. The Court will sustain each of the Trustee’s Objections in part on the

 grounds that the Claims are not entitled to administrative priority under §503(b)(1). The Court

 will, however, overrule the Trustee’s Objections in part because each of the Claims is entitled to

 priority status pursuant to §507(a)(7).

        An Order consistent with this Memorandum will be entered.


 Dated: February 27, 2020                      ________________________________________
                                               MAGDELINE D. COLEMAN
                                               CHIEF U.S. BANKRUPTCY JUDGE

 William J. Burnett, Esquire
 Flaster/Greenberg, PC
 1835 Market Street, Suite 1050
 Philadelphia, PA 19103




                                                  9
Case 18-13774-mdc        Doc 942 Filed 02/27/20 Entered 02/28/20 14:29:11   Desc Main
                                Document    Page 10 of 11



 Jesse M. Harris, Esquire
 Jason C. Manfrey, Esquire
 Michael G. Menkowitz, Esquire
 Magdalena Schardt, Esquire
 Fox Rothschild, LLP
 2000 Market Street, 10th Floor
 Philadelphia, PA 19103

 David G. Crooks, Esquire
 Fox Rothschild LLP
 5420 Lyndon B. Johnson Freeway, Suite 1200
 Dallas, TX 75240

 David P. Adams, Esquire
 United States Trustee
 Custom House
 200 Chestnut Street, Suite 502
 Philadelphia, PA 19106

 Sheila Pringle
 217 East Main Street
 Mountville, PA 17554

 Sandra L. Rapp
 202 Hemlock Road
 Ephrata, PA 17522

 Jeffrey Kurtzman, Esquire
 Kurtzman Steady, LLC
 401 S. 2nd Street, Suite 200
 Philadelphia, PA 19147

 Derek J. Baker, Esquire
 Brian M. Schenker, Esquire
 Reed Smith LLP
 Three Logan Square, Suite 3100
 1717 Arch Street
 Philadelphia, PA 19103

 James F. Grenen, Esquire
 Brian M. Kile, Esquire
 Grenen & Birsic, P.C.
 One Gateway Center, 9th Floor
 420 Ft. Duquesne Boulevard
 Pittsburgh, PA 15222




                                              10
Case 18-13774-mdc      Doc 942 Filed 02/27/20 Entered 02/28/20 14:29:11   Desc Main
                              Document    Page 11 of 11



 David M. Feldman, Esquire
 200 Park Avenue
 New York, NY 101066

 Berkshire Bank
 386 Main Street
 P.O. Box 15020
 Worcester, MA 01615-0020

 Paul Barnes
 Diesel Direct
 74 Maple Street
 Stoughton, MA 02072




                                         11
